DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claim term, “connected” is interpreted to mean direct and/or indirect physical and/or electrical connection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 11-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Amagai (US20120040234A1).
Regarding claim 1, Amagai teaches a battery module (laminated battery, FIG. 3), comprising:
	a cell stack formed by stacking a plurality of battery cells (see FIG. 3, the plurality of unit cells 1 (1A-1D));
	a bus bar frame assembly  having a bus bar frame (spacers 21, FIG. 3) configured to cover a first longitudinal side (upper case 312, FIG. 6) and a second longitudinal side (lower case 311, specifically the opposing side of lower case 311 relative to the upper case 312, FIG. 6) of the cell stack and a plurality of bus bars (electrode terminal, see FIGs. 4-5; see also terminals 22, 24 at FIG. 6) fixed on the bus bar frame and electrically connected to the plurality of battery cells (see FIG. 2);
	a module terminal (terminal support members 23 and 24, FIGs. 2-6) having a lead connection portion (back surface wall 232, see FIG. 4) fixed on the bus bar frame and electrically connected to the plurality of battery cells (the terminal support members 23,24 are electrically connected to bus bars 22, 24 and thus meet the limitation) and a head portion (front surface wall 231, FIG. 4) connected to the lead connection portion to extend above the lead connection portion (the term above is a relative term that depending on the orientation of the battery, e.g., the opposite orientation shown by FIG. 6, the limitation is met);
	a terminal nut (nut 27, FIG. 4) located below the head portion (the nut, when installed, is below the front surface wall 231, see FIG. 4); and
a frame cover (outer edge wall 235 and side walls 233, FIG. 4) having a nut accommodation portion (recessed portion 231A, FIG. 4) configured to accommodate the terminal nut (see [0047]) and a bolt accommodation portion formed below the nut accommodation portion (bolt through hole 231B, FIG. 4) to accommodate a bolt passing through the head portion and the terminal nut (see [0048]), the frame cover being configured to cover the bus bar frame assembly so that the head portion is exposed to an outside (see FIG. 6).  
Regarding claim 2, Amagai teaches the battery module according to claim 1 as described above. Amagai also teaches wherein the terminal nut is a hexagonal nut (nut 27, see FIG. 4).  
Regarding claim 3, Amagai teaches the battery module according to claim 1 as described above. Amagai also teaches wherein the nut accommodation portion has a size corresponding to the terminal nut (see FIG. 4, the nut 27 is sized to correspond to recessed portion 231A), and an inner wall of the nut accommodation portion is in contact with a side surface of the terminal nut so that the terminal nut does not rotate together when the bolt rotates (the limitation is met due to the shape of the recessed portion 231A).
Regarding claim 4, Amagai teaches the battery module according to claim 1 as described above. Amagai also teaches wherein the bolt accommodation portion has a groove shape formed at a bottom surface of the nut accommodation portion, see annotated FIG. 1 below, which shows the groove portion (not denoted by reference sign or discussed in Amagai).

    PNG
    media_image1.png
    545
    726
    media_image1.png
    Greyscale

ANNOTATED FIG. 1
(FIG. 8 of Amagai, annotated)

Regarding claim 5, Amagai teaches the battery module according to claim 1 as described above. Amagai also teaches wherein the frame cover includes a barrier (back surface wall 232 also serves as a barrier) formed between the bolt accommodation portion and the bus bar frame assembly to prevent foreign matter generated when the bolt and the terminal nut are fastened from entering the bus bar frame assembly (see in particular FIG. 8, the back wall 232 clearly would prevent foreign matter generated when the bolt and the terminal nut are fastened).  
Regarding claim 6, Amagai teaches the battery module according to claim 1 as described above. Amagai also teaches an end plate (terminal portion 222, see FIG. 8) configured to cover the frame cover.  
Regarding claim 11, Amagai teaches a battery pack ([0003]), comprising the battery module according to claim 1 (see rejection of claim 1 above).
Regarding claim 12, Amagai teaches using a battery pack in a vehicle ([0003]; [0061]-[0062]) and the battery module according to claim 1 (see rejection of claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US20160133898A1) in view of Amagai (US20120040234A1).
Regarding claim 1, Choi teaches a battery module (battery pack 100), comprising:
a cell stack formed by stacking a plurality of battery cells (battery module assembly 20 formed by stacking a plurality of battery modules 10);
a bus bar frame assembly having a bus bar frame configured to cover a first longitudinal side and a second longitudinal side of the cell stack and a plurality of bus bars fixed on the bus bar frame and electrically connected to the plurality of battery cells (front circuit assembly 31 configured to cover left side and right side of cell stack, and plurality of bus bars fixed on front circuit assembly top part electrically connected to the plurality of battery cells);
a module terminal having a lead connection portion fixed on the bus bar frame and electrically connected to the plurality of battery cells and a head portion connected to the lead connection portion to extend above the lead connection portion (terminal having terminal bus bars at ends of front circuit assembly 31 electrically connected to the plurality of battery cells and head portion connected to terminal bus bar portion to extend above the lead connection portion);
and a frame cover, the frame cover being configured to cover the bus bar frame assembly so that the head portion is exposed to an outside (front cover 61 configured to cover front circuit assembly 31 so the head portion is exposed to an outside).
Choi does not teach a terminal nut located below the head portion; nor the frame cover having a nut accommodation portion configured to accommodate the terminal nut and a bolt accommodation portion formed below the nut accommodation portion to accommodate a bolt passing through the head portion and the terminal nut. Instead, Choi teaches the bus bar terminals are connected to electrode terminals 63.
Amagai teaches a battery module. The battery module is similar to Choi in that it has a terminal connected to a busbar. Amagai teaches that a battery can have a separate terminal support member 23 provided behind terminal portion 222 of terminal bus bar 22 / 24 (see FIGS. 2-3), which is similar to Choi’s terminal bus bar. Amagai’s support member 23 is held by electrically insulating spacers 21, which is analogous to Choi’s front plate 61 insofar as it is an insulating member which is the front plate and has the busbar pass through, and comprises a nut hexagonal nut 27 in a recessed portion 231A. This arrangement allows power to be inputted and outputted to a connection member by screwing.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Choi’s electrode terminal and terminal bus bar with the arrangement taught by Amagai, in which a terminal nut located below the head portion; the frame cover having a nut accommodation portion configured to accommodate the terminal nut and a bolt accommodation portion formed below the nut accommodation portion to accommodate a bolt passing through the head portion and the terminal nut, in order to suppress stress concentration in a joint portion between the electrode tab and the output terminal ([0003], [0064]-[0066]). 
Regarding claim 2, Choi in view of Amagai teach the battery module according to claim 1 as described above. Amagai also teaches wherein the terminal nut is a hexagonal nut (nut 27, see FIG. 4).  
Regarding claim 3, Choi in view of Amagai teach the battery module according to claim 1 as described above. Amagai also teaches wherein the nut accommodation portion has a size corresponding to the terminal nut (see FIG. 4, the nut 27 is sized to correspond to recessed portion 231A), and an inner wall of the nut accommodation portion is in contact with a side surface of the terminal nut so that the terminal nut does not rotate together when the bolt rotates (the limitation is met due to the shape of the recessed portion 231A).
Regarding claim 4, Choi in view of Amagai teach the battery module according to claim 1 as described above. Amagai also teaches wherein the bolt accommodation portion has a groove shape formed at a bottom surface of the nut accommodation portion, see annotated FIG. 1 above, which shows the groove portion (not denoted by reference sign or discussed in Amagai).
Regarding claim 5, Choi in view of Amagai teach the battery module according to claim 1 as described above. Amagai also teaches wherein the frame cover includes a barrier (back surface wall 232 also serves as a barrier) formed between the bolt accommodation portion and the bus bar frame assembly to prevent foreign matter generated when the bolt and the terminal nut are fastened from entering the bus bar frame assembly (see in particular FIG. 8, the back wall 232 clearly would prevent foreign matter generated when the bolt and the terminal nut are fastened).  
Regarding claim 8, Choi in view of Amagai teach the battery module according to claim 1 as described above. Choi also teaches wherein the plurality of battery cell includes:
an electrode assembly ([0036] describes the various types of electrode assemblies that could be used);
a pair of electrode leads connected to the electrode assembly to extend in opposite directions along a longitudinal direction of the plurality of battery cell (see [0040] and FIGs. 3-4);
and a cell case configured to accommodate the electrode assembly and sealed so that the electrode lead is exposed to the outside (see FIGS. 2-3, the battery cells 11 are clearly in a cell case and meet the limitation).
Regarding claim 9, Choi in view of Amagai teach the battery module of claim 8 as described above. Choi does not explicitly teach wherein the pair of electrode leads are formed at locations and biased downward from a center of the cell stack in a height direction thereof (see e.g., FIG. 2, the electrode tabs (not denoted by reference sign) are centrally located).
However, it has been held that absent persuasive evidence that a particular shape (i.e., configuration) is significant, the person having ordinary skill in the art would have found such variations as obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP  2144.04 §IV.B. 
Thus, absent evidence of criticality of using the downwardly biased electrode leads (as opposed to centrally located leads) it would have been obvious before the effective filing date of the claimed invention to have employed downwardly biased electrode leads to arrive at the invention of claim 9.
Regarding claim 10, Choi in view of Amagai teach the battery module of claim 9 as described above. Choi also teaches wherein the module terminal is disposed in a space formed above the electrode lead due to the biasing of the pair of electrode leads (see, e.g., FIGs. 6-7, the module terminal 31 is disposed in a space formed above the electrode lead (not denoted by reference sign on the figures)).
Regarding claim 11, Choi teaches a battery pack (abstract), comprising the battery module according to claim 1 (see rejection of claim 1 above over Choi in view of Amagai).
Regarding claim 12, Choi teaches using a battery pack in a vehicle ([0063]) and the battery module according to claim 1 (see rejection of claim 1 above over Choi in view of Amagai).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US20160133898A1) in view of Amagai (US20120040234A1), and further in view of Lee (US20200014005A1).
Regarding claim 6, Choi in view of Amagai teach the battery module according to claim 1 as described above. Neither Choi nor Amagai teach an end plate configured to cover the frame cover. However, Lee teaches the deficient limitation. Lee relates to a frame for a plurality of battery cells (abstract) and is thus analogous art.
Lee teaches an end plate (module cover 4, FIG. 3) configured to cover the frame cover (insulating cover 3, FIG. 3). Thus, it would have been obvious before the effective filing date of the claimed invention to have incorporated the alleged end plate of Lee to prevent vehicle fires and/or protect the internal structure of the battery module ([0059]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US20160133898A1) in view of Amagai (US20120040234A1) and Lee (US20200014005A1), and further in view of Eom (US20160336577A1).
Regarding claim 7, Choi in view of Amagai and Lee teach the battery module of claim 6 as described above. None of Choi, Amagai and Lee teach a reinforcing frame interposed between the end plate and the frame cover at a location corresponding to the nut accommodation portion.
However, Eom teaches the deficient limitation. Eom relates to the design of battery packs (abstract) and is thus analogous art. Eom teaches a reinforcing frame (terminal cover 400, FIGs. 1 and 5). Eom does not explicitly teach that the reinforcing frame is interposed between the end plate and the frame cover at a location corresponding to the nut accommodation portion. However, it has been held that absent persuasive evidence that a particular shape (i.e., configuration) is significant, the person having ordinary skill in the art would have found such variations as obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP  2144.04 §IV.B. Thus, absent evidence of criticality of using the claimed shape of reinforcing frame, it would have been obvious before the effective filing date of the claimed invention to have employed the claimed shape. The skilled person would have been motivated to do so in order to prevent the terminal from being exposed outwards ([0061]).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP2005353547A: this reference discloses a plurality of battery modules (claim 1), with a terminal having a screw 45 and nut 41 (claim 1, FIG. 1). The disclosed purpose of the screw 45 and nut 41 is identical to that of the instant application, i.e., “when the set screw 45 is screwed in, the nut 41 is fixed to the bus bar 40 and the bus bar 40 is fitted in the fitting portion 50, so that the nut 41 does not rotate idle” (pg. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721